          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA
AAGE JORGENSEN and BRUCE                  )
JORGENSEN,                                )
                                          )
                    Plaintiffs,           )
                                          )
-vs-                                      )      Case No. CIV-18-798-F
                                          )
CYNTHIA HAWK, ROBERT                      )
HENDRYX, and MICHELE                      )
MOORE, in their individual                )
capacities,                               )
                                          )
                    Defendants.           )

                                     ORDER

       Before the court is the Motion to Dismiss Plaintiffs’ First Amended Complaint
for Failure to State a Claim with Brief in Support by Defendant Michele Moore (doc.
no. 46) and the Motion to Dismiss Plaintiffs’ First Amended Complaint for Failure
to State a Claim with Brief in Support by Defendants Robert Hendryx and Cynthia
Hawk (doc. no. 58). Plaintiffs have responded to the motions and defendants have
replied. Upon due consideration of the parties’ submissions, the court makes its
determination.
                                         I.
                                    Background
       Plaintiffs, appearing pro se, bring this action seeking declaratory relief,
injunctive relief and damages against defendants under 42 U.S.C. § 1983, 42 U.S.C.
§ 1985 and Oklahoma law. Plaintiffs complain that defendants denied plaintiff,
Aage Jorgensen, a minor at all relevant times, the right to representation by, and
consultation with, retained counsel, Scott K. Thomas, while Aage was housed in the
Sac and Fox Nation Juvenile Detention Center, under the custody of the Oklahoma
Office of Juvenile Affairs, following his arrest by officers with the Oklahoma State
University Police Department. Plaintiffs also complain that Aage was denied access
to, and visitation from, two persons, Dr. Sandra Morgan and Matthew McCollum,
whose access and visitation had been explicitly authorized, verbally and in writing,
by Aage’s father, plaintiff Bruce Jorgensen.12 During Aage’s detention, Mr.
Jorgensen was overseas in Port Vila, Vanuatu. Plaintiffs allege that defendants, who
were employed by the Oklahoma Office of Juvenile Affairs, denied them their
constitutional rights to due process and equal protection and denied Aage his
constitutional right to representation by, and communication with, Mr. Thomas.
They also allege that defendants conspired to deprive Aage (and, derivatively Bruce
Aage) of a constitutional right to representation by, and communication with, Mr.
Thomas and to preclude Aage from meeting and conversing with Dr. Morgan and
Mr. McCollum as authorized by Bruce. Further, plaintiffs allege that defendants
acted negligently, breached their fiduciary duty and intentionally inflicted emotional
distress upon them.
       Defendants move to dismiss plaintiffs’ First Amended Complaint, pursuant to
Rule 12(b)(6), Fed. R. Civ. P., asserting that they are entitled to qualified immunity
on the federal claims. They also assert that the state law claims fail as a matter of
law. Further, they assert that plaintiffs lack standing to bring claims on behalf of
anyone other than themselves and that their claims for declaratory and injunctive
relief are moot.


1
  According to the First Amended Complaint, Bruce Jorgensen had served as Aage’s sole parent
since 2002.
2
  The allegations of the First Amended Complaint reveal that Aage was arrested by police on
October 25, 2016; after appointment of counsel, he consented to extradition to Florida on
October 28, 2016; and was extradited to Florida on November 3, 2016. Plaintiff, Bruce
Jorgensen’s communication regarding Aage, via telephone and fax, began on October 28, 2016,
after Aage consented to extradition. Mr. Jorgensen sent a total of three faxes, one on October 28,
2016, one on October 31, 2016, and one on November 2, 2016 (with a date of October 31, 2016)
(Exhibits 3, 4 and 5 to the First Amended Complaint).
                                                2
                                           II.
                                  Standard of Review
      “At the motion-to-dismiss stage, [the court] must accept all the well-pleaded
allegations of the complaint as true and must construe them in the light most
favorable to the [plaintiffs].” Thomas v. Kaven, 765 F.3d 1183, 1190 (10th Cir.
2014) (quotation omitted).      “To survive dismissal, ‘a complaint must contain
sufficient factual matter, accepted as true, to state a claim to relief that is plausible
on its face.’” Id., (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “‘The
plausibility standard is not akin to a probability requirement, but it asks for more
than a sheer possibility that a defendant has acted unlawfully.’” Id. at 1190-1191.
      As stated, plaintiffs are appearing pro se. While the court is generally obliged
to construe pro se pleadings liberally, see, Haines v. Kerner, 404 U.S. 519, 520
(1972), the court need not do so because plaintiff, Bruce Jorgensen, represents that
he is an attorney, “with a practice emphasizing federal civil rights and governmental
improprieties.” Ex. 2 to doc. no. 43, p. 3; see, Mann v. Boatright, 477 F.3d 1140,
1148 n. 4 (10th Cir. 2007).
      Individual defendants named in a section 1983 action, such as the defendants
in the case at bar, may raise a defense of qualified immunity. Estate of Booker v.
Gomez, 745 F.3d 405, 411 (10th Cir. 2014). “Qualified immunity protects officials
‘from liability for civil damages insofar as their conduct does not violate establish
statutory or constitutional rights of which a reasonable person would have known.’”
Thomas, 765 F.3d at 1194 (quoting Harlow v. Fitzgerald, 457 U.S., 800, 818 (1982)).
“Once the qualified immunity defense is asserted, the [plaintiffs] ‘bear[] a two-part
burden’ to show, first, ‘the defendant’s actions violated a constitutional or statutory
right,’ and, second, that the right was ‘clearly established at the time of the conduct
at issue.’” Id. (quoting Archuleta v. Wagner, 523 F.3d 1278, 1283 (10th Cir. 2008)).
      With respect to the latter, “[a] right is clearly established in this circuit ‘when
a Supreme Court or Tenth Circuit decision is on point, or if the clearly established
                                           3
weight of authority from other courts shows that the right must be as the [plaintiffs
maintain].’” Thomas, 765 F.3d at 1194 (quoting PJ ex rel. Jensen v. Wagner, 603
F.3d 1182, 1196-1197 (10th Cir. 2010)). A previous decision need not be ‘materially
factually similar or identical to the present case; instead, the contours of the right
must be sufficiently clear that a reasonable official would understand that what he is
doing violates that right.’” Id. (quoting Wagner, 603 F.3d at 1197). The court looks
to see if “existing precedent . . . placed the statutory or constitutional question
beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). “The dispositive
question is whether the violative nature of particular conduct is clearly established.”
Mullenix v. Luna, 136 S.Ct. 305, 308 (2015). Qualified “immunity protects ‘all but
the plainly incompetent or those who knowingly violate the law.’” White v. Pauly,
137 S.Ct. 548, 551 (2017) (quoting Mullenix, 136 S.Ct. at 308).
                                         III.
                                Section 1983 Claims
       Section 1983 of Title 42 of the United States Code provides that a person
acting under color of state law who “subjects, or causes to be subjected, any citizen
of the United States . . . to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C.
§ 1983. From a review of the First Amended Complaint, it appears that plaintiffs
allege section 1983 claims for deprivation of procedural due process and equal
protection under the Fourteenth Amendment and denial of the right to counsel under
the Sixth Amendment.
A. Procedural Due Process
      Plaintiffs assert that defendants violated Aage’s procedural due process rights
by refusing to allow him representation by, and consultation with, Mr. Thomas,
during his detention pending removal to Florida and by refusing to allow him
visitation from Ms. Morgan and Mr. McCollum.


                                          4
         A procedural due process claim requires a plaintiff to show: (1) that a
recognized liberty or property interest has been interfered with by the defendants;
and (2) that the procedures attendant to that deprivation were not constitutionally
sufficient. See, Kentucky Dept. of Corrections v. Thompson, 490 U.S. 454, 460
(1989). The court need not determine whether the facts alleged in the First Amended
Complaint show a deprivation of a liberty interest.3 Moreover, the court need not
determine whether the facts alleged show that the procedures attendant to any
deprivation were not constitutionally sufficient. Even if the court were to find
plaintiffs have alleged facts to support a procedural due process claim with respect
to Aage’s right to representation by, and consultation with, Mr. Thomas, plaintiffs
have not cited and the court has not found a case which would put defendants on
notice that Aage was entitled to representation by, and consultation with, retained
counsel, Mr. Thomas, after Aage, through appointed counsel, consented to and was
awaiting removal to Florida. In their briefing, plaintiffs cite the Supreme Court’s
decision in In re Gault, 387 U.S. 1 (1967). Although the Supreme Court in that case
held that a juvenile has the right to counsel in a proceeding “where the issue is
whether the child will be found to be ‘delinquent’ and subjected to the loss of liberty
for years,” id. at 36, the hearing at issue in the case at bar was an extradition hearing.
The First Amended Complaint indicates that Aage was represented by appointed
counsel during the extradition proceeding. The Supreme Court in In re Gault did
not address whether a juvenile, such as Aage, has the right to representation by, and
consultation with, retained counsel, after consenting and awaiting removal to another
state. Plaintiffs have not cited any other precedential authority that would establish




3
    The First Amendment Complaint clearly does not allege a deprivation of a property interest.


                                                 5
that Aage’s alleged constitutional right was clearly established.4 The court therefore
concludes that the claim is subject to dismissal based upon qualified immunity.5
       As to the visitation claim, the court finds that the claim is also subject to
dismissal based upon qualified immunity. The Supreme Court has held that the due
process clause does not directly grant inmates the right to unfettered visitation. See,
Kentucky Dept. of Corrections, 490 U.S. at 460 (“The denial of prison access to a
particular visitor is well within the terms of confinement ordinarily contemplated by
a prison sentence, . . . and therefore is not independently protected by the Due
Process Clause”); see also, Jenner v. McDaniel, 123 Fed. Appx. 900, 905 (10th Cir.
Feb. 17, 2005) (unpublished opinion cited as persuasive pursuant to 10th Cir. R.
32.1(A)) (holding that inmate lacked a protected liberty interest in visitation
privileges). Moreover, while a pretrial detainee, such as Aage, has a right to be free
from punishment, Bell v. Wolfish, 441 U.S. 520, 535 (1979), plaintiffs have not
alleged facts to show any punitive motive on behalf of the individual defendants or
that their challenged conduct was not “reasonably related to legitimate governmental
objectives.” Block v. Rutherford, 468 U.S. 576, 586 (1984); see also, Lewis v.
Clark, 663 Fed. Appx. 697, 700-701 (10th Cir. 2016) (plaintiff has burden to “‘plead
facts from which a plausible inference can be drawn that the [restriction] was not
reasonably related to a legitimate penological interest.’”) (quoting Al-Owhali v.
Holder, 687 F.3d 1236, 1240 (10th Cir. 2012)). Further, plaintiffs have not cited, and
the court has not found, a case which would put defendants on notice that Aage was


4
 In their papers, plaintiffs also cite Procunier v. Martinez, 416 U.S. 396 (1974) and Benjamin v.
Fraser, 264 F.3d 175 (2nd Cir. 2001). Neither case supports that Aage’s alleged constitutional right
was clearly established.
5
 To the extent that plaintiffs are also alleging a deprivation of Aage’s right to access to courts, the
court finds that the claim is subject to dismissal based upon qualified immunity. Plaintiffs have
offered no proper authority clearly establishing that defendants’ conduct violated Aage’s right to
access to courts.


                                                  6
entitled to visitation from Ms. Morgan and Mr. McCollum, while in the temporary
custody of the Oklahoma Office of Juvenile Affairs, pending extradition. Existing
precedent does not show that defendants’ conduct violated a clearly established due
process right.6
B. Equal Protection
       Additionally, plaintiffs claim that defendants’ conduct violated Aage’s right
to equal protection. The Equal Protection Clause prohibits government officials
from treating people differently than those similarly situated without adequate
justification. Engquist v. Oregon Dep’t of Agr., 553 U.S. 591, 601-602 (2008). A
traditional equal protection claim requires a showing that a defendant engaged in
discrimination against members of a protected class. An alternative type of equal
protection claim known as the “class-of-one” claim is not based on discrimination
against members of a protected class, but, instead, asserts that a government official
discriminated against an individual out of spite or another improper motive. See,
SECSYS, LLC v. Vigil, 666 F.3d 678, 685-688 (10th Cir. 2012).
       Plaintiffs’ amended pleading does not allege that Aage is a member of a
protected class. It thus appears that plaintiffs are alleging a “class-of-one” equal
protection claim. For plaintiffs to state such a claim, plaintiffs must plausibly
demonstrate that (1) defendants treated others similarly situated in every material
respect to Aage differently; and (2) there was no objectively reasonable basis for the
difference in treatment. See, Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210,
1216 (10th Cir. 2011).




6
  To the extent that plaintiffs are alleging violation of Aage’s substantive due process rights with
respect to right to counsel and right to visitation, the court finds that the claim is subject to
dismissal based upon qualified immunity. In reaching its finding, the court need not decide
whether defendants’ conduct violated Aage’s substantive due process rights. In their papers,
plaintiffs have offered no authority clearly establishing that defendants’ conduct violated Aage’s
substantive due process rights.
                                                 7
      The First Amended Complaint fails to identify any similarly situated
individual who was treated differently than Aage. It also fails to allege facts to show
that there was no objectively reasonable basis for a difference in treatment.
      In their responses, plaintiffs do not address the challenge to the equal
protection claim. They do not cite any existing precedent to show defendants
violated a clearly established equal protection right. The court, therefore, concludes
that the equal protection claim is subject to dismissal based upon qualified immunity.
C. Sixth Amendment
      Plaintiffs assert that defendants violated Aage’s right to counsel under the
Sixth Amendment. The Sixth Amendment right to counsel does not attach until the
“initiation of adversary judicial proceedings against the defendant.” United States
v. Gouveia, 467 U.S. 180, 187, 188 (1984). An “adversarial judicial proceeding” is
one where “the accused is confronted, just as at trial, by the procedural system, or
by his expert adversary, or by both in a situation where the results of the
confrontation might well settle the accused’s fate and reduce the trial itself to a mere
formality.” Gouveia, 467 U.S. at 189 (citation and internal alterations omitted). The
right to counsel attaches in the “critical stages in the criminal justice process” when
the state commits itself to prosecuting its case. Maine v. Moulton, 474 U.S. 159,
170 (1985) (internal quotation omitted). No right to counsel attaches at an arrest or
at an extradition hearing. See, Gouveia, 467 U.S. at 190; Anderson v. Alameida,
397 F.3d 1175, 1180-1181 (9th Cir. 2005); DeSilva v. DiLeonardi, 181 F.3d 865,
868-869 (7th Cir. 1999); U.S. v. Doherty, 126 F.3d 769, 782 (6th Cir. 1997), partially
abrogated on other grounds, Texas v. Cobb, 532 U.S. 162, 168 n. 1 (2001);
Chewning v. Rogerson, 29 F.3d 418, 421 (8th Cir. 1994). Further, the existence of
an attorney-client relationship does not trigger the protections of the Sixth
Amendment. Moran v. Burbine, 475 U.S. 412, 430 (1986).
      The allegations of the First Amended Complaint do not establish that Aage
had a Sixth Amendment right to counsel, while detained, pending his removal to
                                           8
Florida.   Thus, the First Amended Complaint fails to plausibly state a violation of
Aage’s Sixth Amendment rights.
      Even if the court were to find that the First Amended Complaint alleged a
violation of Aage’s Sixth Amendment rights, plaintiffs have failed to cite any
Supreme Court or Tenth Circuit case on point, or clearly established weight of
authority from other courts, that would show that the alleged Sixth Amendment
violation was clearly established. The cases plaintiffs cite in their papers are not
sufficiently analogous. Thus, the court finds that the Sixth Amendment claim is
subject to dismissal based upon qualified immunity.
D. Bruce Jorgensen Claims
      Plaintiff, Bruce Jorgensen, is a named plaintiff but the First Amended
Complaint does not specifically identify what constitutional rights of his, if any,
were violated. Plaintiff lacks standing to assert the constitutional rights of Aage,
who is now of the age of majority. See, Cotner v. Hopkins, 795 F.2d 900, 902 (10th
Cir. 1986).
      The court recognizes that the substantive component of the Due Process
Clause protects “the fundamental right of parents to make decisions concerning the
care, custody, and control of their children.” Troxel v. Granville, 530 U.S. 57, 66
(2000). To the extent that Mr. Jorgensen asserts a due process claim, he has failed
to identify a Supreme Court or Tenth Circuit decision on point, or clearly established
weight of authority from other courts, to show that defendants’ conduct violated a
clearly established substantive due process right.
      As to any equal protection claim, the First Amended Complaint fails to
identify any similarly situated individual who was treated differently than Mr.
Jorgensen. It also fails to allege facts to show that there was no objectively
reasonable basis for a difference in treatment. Further, Mr. Jorgensen has not cited
existing precedent which shows that defendants’ conduct violated a clearly
established equal protection right.
                                          9
                                              IV.
                                    Section 1985 Claims
       Section 1985 of Title 42 of the United States Code provides a remedy for a
conspiracy to interfere with a person’s civil rights. Plaintiffs allege that defendants
conspired to violate the right of Aage to be represented by, and consult with, retained
counsel, Mr. Thomas, and to violate the right of Aage to meet, confer, and visit with
Dr. Morgan and Mr. McCollum.
       Plaintiffs do not indicate which subsection of section 1985 they rely upon for
purposes of their claim. It appears to the court that plaintiffs rely upon subsection
3.7 The elements of a section 1985(3) conspiracy claim are: (1) a civil conspiracy;
(2) to deprive the plaintiff of equal protection or equal privileges and immunities;
(3) an act in furtherance of the conspiracy; and (4) a resulting injury or deprivation.
Tilton v. Richardson, 6 F.3d 683, 686 (10th Cir. 1993).
       The court concludes that defendants are entitled to qualified immunity on
plaintiffs’ § 1985(3) claim. The allegations of the First Amended Complaint indicate
that defendants are all employed by the same governmental agency, the Oklahoma
Office of Juvenile Affairs. The Supreme Court, in Zigler v. Abbasi, 137 S.Ct. 1843,
1868 (2017), ruled that it was not clearly established that officials of the same entity
can conspire with each other for purposes of a § 1985(3) conspiracy. Id. at 1868.
Plaintiffs have proffered no precedential authority to show otherwise. Furthermore,
plaintiffs have failed to allege facts to show an agreement and concerted action
among the defendants. See, Langley v. Adams County, Colo., 987 F.2d 1473, 1482
(10th Cir. 1993). Plaintiffs have also failed to allege facts to show an intent to deprive
Aage and Bruce of equal protection or equal privileges and immunities. Plaintiffs
have failed to allege any facts to demonstrate that “some racial, or perhaps otherwise


7
 That subsection imposes liability on two or more persons who “conspire . . . for the purpose of
depriving . . . any person or class of persons of the equal protection of the laws, or of equal
privileges and immunities under the laws.” 42 U.S.C. § 1985(3).
                                              10
class-based, invidiously discriminatory animus [lay] behind the [defendants’]
action.” Griffin v. Breckenridge, 403 U.S. 88, 102 (1971). The court therefore
concludes that the section 1985(c)(3) claim is subject to dismissal based upon
qualified immunity.
                                          V.
                         Declaratory and Injunctive Relief
      In addition to monetary damages for the federal claims, plaintiffs also request
declaratory and injunctive relief. The court finds that the request is subject to
dismissal. The First Amended Complaint reveals that Aage is no longer in the
custody of the Oklahoma Office of Juvenile Affairs and that the charges against him
were dismissed. Any declaratory judgment or injunctive relief “would have no
effect on the defendants’ behavior toward [plaintiffs].” Green v. Branson, 108 F.3d
1296, 1300 (10th Cir. 1997). Consequently, the request for declaratory judgment and
injunctive relief is moot. See, Jordan v. Sosa, 654 F.3d 1012, 1028 n. 17 (10th Cir.
2011) (“where a prisoner is no longer housed at the penal institution having the
conditions of confinement that form the basis of his suit, declaratory relief—as well
as injunctive relief—is ordinarily not available.”); see also, Wirsching v. Colorado,
360 F.3d 1191, 1196 (10th Cir. 2004) (following release from prison, “[plaintiff’s]
claims for declaratory relief are now moot.”); McAlpine v. Thompson, 187 F.3d
1213, 1218 (10th Cir. 1999) (“release to parole moots a claim regarding prison
conditions and regulations”); Green, 108 F.3d at 1300 (plaintiff’s “claims for
declaratory and injunctive relief are moot” because “he is no longer a prisoner within
the control of the [defendants]”).
      Plaintiffs’ request for injunctive relief also includes a request for relief for
other minor detainees. However, plaintiffs can only seek relief for violations of their
own constitutional rights. See, Cotner, 795 F.2d at 902. Thus, plaintiffs’ request for
injunctive relief on behalf of other minor detainees is subject to dismissal.


                                          11
                                               VI.
                                       Leave to Amend
       In the “Ancillary Considerations” of their responses as to defendants’
motions, plaintiffs request that the court grant them leave to amend if it deems all or
any portion of the First Amended Complaint subject to dismissal. Under Rule 15,
courts “should freely give leave [to amend] when justice so requires.” Rule 15(a)(2),
Fed. R. Civ. P. However, Rule 7, Fed. R. Civ. P., also requires a request for relief
to be made by a motion that (1) is “in writing,” (2) “state[s] with particularity the
grounds for seeking the order,” and (3) specifies “the relief sought.” Rule 7(b)(1),
Fed. R. Civ. P.
       The court concludes that plaintiffs’ bare request to amend in their response
briefs “is insufficient to place the court and opposing parties on notice of the
plaintiff[s’] request to amend and the particular grounds upon which such a request
would be based.” Albers v. Board of County Com’rs of Jefferson County, Colo.,
771 F.3d 697, 706 (10th Cir. 2014). Plaintiffs fail to specify the new factual
allegations that would allow them to allege a violation of a clearly established
constitutional right by defendants. The court therefore concludes that plaintiffs’
request for leave to amend their federal law claims should be denied.
                                               VII.
                                       State Law Claims
       In addition to the federal law claims,8 plaintiffs have also alleged state law
claims against defendants. Specifically, plaintiffs have alleged claims of negligence,
breach of fiduciary duty and intentional infliction of emotional distress. With the
dismissal of the federal claims, the court declines to exercise supplemental
jurisdiction over the state law claims. See, Brooks v. Gaenzle, 614 F.3d 1213, 1229-


8
 Plaintiffs, in the First Amended Complaint, allege jurisdiction over the federal claims based upon
28 U.S.C. § 1331. There are no allegations in the amended pleading to support the court’s exercise
of jurisdiction based upon 28 U.S.C. § 1332.
                                                12
1230 (10th Cir. 2010). The court therefore shall dismiss the state law claims without
prejudice pursuant to 28 U.S.C. § 1367(c)(3).
                                       VIII.
                                    Conclusion
         Based upon the foregoing, the Motion to Dismiss Plaintiffs’ First Amended
Complaint for Failure to State a Claim with Brief in Support by Defendant Michele
Moore (doc. no. 46) and the Motion to Dismiss Plaintiffs’ First Amended Complaint
for Failure to State a Claim with Brief in Support by Defendants Robert Hendryx
and Cynthia Hawk (doc. no. 58) are GRANTED. Plaintiffs’ 42 U.S.C. § 1983 and
42 U.S.C. § 1985 claims against defendants are DISMISSED WITH PREJUDICE
pursuant to Rule 12(b)(6), Fed. R. Civ. P. Plaintiffs’ state law claims against
defendants are DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.
§ 1367(c)(3).
        IT IS SO ORDERED this 26th day of August, 2019.




18-0798p015 rev_.docx




                                         13
